DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the amendment received 08 August 2022.

Claims 1-20 are cancelled and claims 21-37 are new.

The amendment of the title of the specification is accepted and entered into the record, thus, the objection to the title of the specification is hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-37 are rejected under 35 U.S.C. 103 as being unpatentable over Dreessen (U. S. Patent Application Publication 2018/0357472 A1, already of record, hereafter ‘472).

Claims 1-20 (Cancelled).

Regarding claim 21 (new), Dreessen teaches an information processing apparatus (‘472; fig. 17, ¶ 0054; Systems and methods for creating target motion, capturing motion for review, analysis, and improvement are described), comprising: one or more memories (‘472 fig. 17, element 1750; memory; ¶ 0208) storing instructions (‘472 fig. 17, element 1760, Program Memory; ¶ 0208; ¶ 0215) and one or more processors (‘472 fig. 17, element 1710; CPU, processors; ¶ 0205-0206) executing the instructions (‘472 fig. 17, element 1710; CPU, processors; ¶ 0208) to: acquire position information indicating a position of a particular part (‘472; fig. 2; element 56, Markerless motion capture software for 3D model generation; ¶ 0061; ¶ 0069; with the skeletal or body model aligned with the image, markerless motion capture software techniques may be used to automate the generation of a 3D motion model (56) by synchronizing the skeletal model movement to the motion of the subject in the video) of each of a first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) and a second subject (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example) at a first timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)) in a particular motion (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)) and position information indicating a position of the particular part (‘472; fig. 2; element 56, Markerless motion capture software for 3D model generation; ¶ 0061; ¶ 0069; ¶ 0100; with the skeletal or body model aligned with the image, markerless motion capture software techniques may be used to automate the generation of a 3D motion model (56) by synchronizing the skeletal model movement to the motion of the subject in the video) of each of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) and the second subject (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example) at a second timing different from the first timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)) in the particular motion (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)); and change (‘472; ¶ 0198; Adjusting spatial aspects of a subject or a target; size, rotation, or alignment; matching objects, matching motions, matching body characteristics, etc.), based on the position of the particular part (‘472; fig. 2; element 56, Markerless motion capture software for 3D model generation; ¶ 0061; ¶ 0069; ¶ 0100; with the skeletal or body model aligned with the image, markerless motion capture software techniques may be used to automate the generation of a 3D motion model (56) by synchronizing the skeletal model movement to the motion of the subject in the video) of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) at the first timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)) and based on the position of the particular part (‘472; fig. 2; element 56, Markerless motion capture software for 3D model generation; ¶ 0061; ¶ 0069; ¶ 0100; with the skeletal or body model aligned with the image, markerless motion capture software techniques may be used to automate the generation of a 3D motion model (56) by synchronizing the skeletal model movement to the motion of the subject in the video) of the second subject (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example) at the first timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)) and the position of the particular (‘472; fig. 2; element 56, Markerless motion capture software for 3D model generation; ¶ 0061; ¶ 0069; ¶ 0100; with the skeletal or body model aligned with the image, markerless motion capture software techniques may be used to automate the generation of a 3D motion model (56) by synchronizing the skeletal model movement to the motion of the subject in the video) part of the second subject (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example) at the second timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)), the position of the particular part (‘472; fig. 2; element 56, Markerless motion capture software for 3D model generation; ¶ 0061; ¶ 0069; ¶ 0100; with the skeletal or body model aligned with the image, markerless motion capture software techniques may be used to automate the generation of a 3D motion model (56) by synchronizing the skeletal model movement to the motion of the subject in the video) of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) at the second timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)).
Dreessen discloses the above elements of claim 21 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Dreessen to be combined into a single arrangement sequenced to satisfy the order required for claim 21.

Regarding claim 22 (new), Dreessen teaches the information processing apparatus according to claim 21 and further teaches wherein, in the changing, motion information of the second subject (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example) is determined based on the position of the particular part of the second subject (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example) at the first timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)) and the position of the particular part of the second subject (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example) at the second timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)), and the position of the particular part of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) at the second timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)) is changed (‘472; ¶ 0198; Adjusting spatial aspects of a subject or a target; size, rotation, or alignment; matching objects, matching motions, matching body characteristics, etc.) based on the motion information of the second subject (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example) and the position of the particular part of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) at the first timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)).

Regarding claim 23 (new), Dreessen teaches the information processing apparatus according to claim 22 and further teaches wherein the motion information of the second subject (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example) is information that is determined by a difference between the position of the particular part of the second subject (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example) at the first timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)) and the position of the particular part of the second subject (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example) at the second timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)) and indicates a degree of a bent of a joint related to a part of the second subject (‘472; ¶ 0100; knee or waist bend, etc.).

Regarding claim 24 (new), Dreessen teaches the information processing apparatus according to claim 21 and further teaches wherein the first timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)) is a point in time of start of the particular motion (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)), and wherein the second timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)) is a point in time of end of the particular motion (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)).

Regarding claim 25 (new), Dreessen teaches the information processing apparatus according to claim 21 and further teaches wherein the particular motion (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)) is a motion of golf swing (‘472; ¶ 0011; ¶ 0021).

Regarding claim 26 (new), Dreessen teaches the information processing apparatus according to claim 21 and further teaches wherein the one or more processors further execute the instructions to: cause a display to display a comparison image (‘472; figs. 12 and 13) of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human), wherein the comparison image (‘472; figs. 12 and 13) of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) is generated by displaying three-dimensional shape data (‘472; fig. 2; element 56, Markerless motion capture software for 3D model generation; ¶ 0061; ¶ 0069; ¶ 0130; with the skeletal or body model aligned with the image, markerless motion capture software techniques may be used to automate the generation of a 3D motion model (56) by synchronizing the skeletal model movement to the motion of the subject in the video) representing the particular part of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) or skeleton data (‘472; ¶ 0019-0022) representing the particular part of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) at each of the acquired position of the particular part (‘472; fig. 2; element 56, Markerless motion capture software for 3D model generation; ¶ 0061; ¶ 0069; ¶ 0100; with the skeletal or body model aligned with the image, markerless motion capture software techniques may be used to automate the generation of a 3D motion model (56) by synchronizing the skeletal model movement to the motion of the subject in the video) of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) at the second timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)), acquired by the acquiring, and the changed (‘472; ¶ 0198; Adjusting spatial aspects of a subject or a target; size, rotation, or alignment; matching objects, matching motions, matching body characteristics, etc.) position of the particular part (‘472; fig. 2; element 56, Markerless motion capture software for 3D model generation; ¶ 0061; ¶ 0069; ¶ 0100; with the skeletal or body model aligned with the image, markerless motion capture software techniques may be used to automate the generation of a 3D motion model (56) by synchronizing the skeletal model movement to the motion of the subject in the video) of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) at the second timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)), changed by the changing (‘472; ¶ 0198; Adjusting spatial aspects of a subject or a target; size, rotation, or alignment; matching objects, matching motions, matching body characteristics, etc.).

Regarding claim 27 (new), Dreessen teaches the information processing apparatus according to claim 26 and further teaches wherein the comparison image (‘472; figs. 12 and 13) of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) is an image in which an image of the three-dimensional shape data (‘472; fig. 2; element 56, Markerless motion capture software for 3D model generation; ¶ 0061; ¶ 0069; ¶ 0130; with the skeletal or body model aligned with the image, markerless motion capture software techniques may be used to automate the generation of a 3D motion model (56) by synchronizing the skeletal model movement to the motion of the subject in the video) representing the particular part (‘472; fig. 2; element 56, Markerless motion capture software for 3D model generation; ¶ 0061; ¶ 0069; ¶ 0130; with the skeletal or body model aligned with the image, markerless motion capture software techniques may be used to automate the generation of a 3D motion model (56) by synchronizing the skeletal model movement to the motion of the subject in the video) of the first subject (‘472; fig. 2; element 56, Markerless motion capture software for 3D model generation; ¶ 0061; ¶ 0069; ¶ 0130; with the skeletal or body model aligned with the image, markerless motion capture software techniques may be used to automate the generation of a 3D motion model (56) by synchronizing the skeletal model movement to the motion of the subject in the video) or the skeleton data (‘472; ¶ 0019-0022) representing the particular part of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) at the acquired position of the particular part of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) at the second timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)), acquired by the acquiring, and an image of the three-dimensional shape data (‘472; fig. 2; element 56, Markerless motion capture software for 3D model generation; ¶ 0061; ¶ 0069; ¶ 0130; with the skeletal or body model aligned with the image, markerless motion capture software techniques may be used to automate the generation of a 3D motion model (56) by synchronizing the skeletal model movement to the motion of the subject in the video) representing the particular part (‘472; fig. 2; element 56, Markerless motion capture software for 3D model generation; ¶ 0061; ¶ 0069; ¶ 0130; with the skeletal or body model aligned with the image, markerless motion capture software techniques may be used to automate the generation of a 3D motion model (56) by synchronizing the skeletal model movement to the motion of the subject in the video) of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) or the skeleton data (‘472; ¶ 0019-0022) representing the particular part of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) at the changed (‘472; ¶ 0198; Adjusting spatial aspects of a subject or a target; size, rotation, or alignment; matching objects, matching motions, matching body characteristics, etc.) position of the particular part of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) at the second timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)), changed by the changing (‘472; ¶ 0198; Adjusting spatial aspects of a subject or a target; size, rotation, or alignment; matching objects, matching motions, matching body characteristics, etc.), are superimposed (‘472; ¶ 0009; ¶ 0019; develop 3D body and skeletal models customized to an individual by superimposing a skeletal or body model with available photos and / or videos).

Regarding claim 28 (new), Dreessen teaches the information processing apparatus according to claim 27 and further teaches wherein the comparison image (‘472; figs. 12 and 13) of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) is an image in which an image of the three-dimensional shape data (‘472; fig. 2; element 56, Markerless motion capture software for 3D model generation; ¶ 0061; ¶ 0069; ¶ 0130; with the skeletal or body model aligned with the image, markerless motion capture software techniques may be used to automate the generation of a 3D motion model (56) by synchronizing the skeletal model movement to the motion of the subject in the video)representing the particular part (‘472; fig. 2; element 56, Markerless motion capture software for 3D model generation; ¶ 0061; ¶ 0069; ¶ 0130; with the skeletal or body model aligned with the image, markerless motion capture software techniques may be used to automate the generation of a 3D motion model (56) by synchronizing the skeletal model movement to the motion of the subject in the video) of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) or the skeleton data (‘472; ¶ 0019-0022) representing the particular part of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) at the acquired position of the particular part of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) at the second timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)), acquired by the acquiring, and an image of the three-dimensional shape data (‘472; fig. 2; element 56, Markerless motion capture software for 3D model generation; ¶ 0061; ¶ 0069; ¶ 0130; with the skeletal or body model aligned with the image, markerless motion capture software techniques may be used to automate the generation of a 3D motion model (56) by synchronizing the skeletal model movement to the motion of the subject in the video) representing the particular part (‘472; fig. 2; element 56, Markerless motion capture software for 3D model generation; ¶ 0061; ¶ 0069; ¶ 0130; with the skeletal or body model aligned with the image, markerless motion capture software techniques may be used to automate the generation of a 3D motion model (56) by synchronizing the skeletal model movement to the motion of the subject in the video) of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) or the skeleton data (‘472; ¶ 0019-0022) representing the particular part of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) at the changed (‘472; ¶ 0198; Adjusting spatial aspects of a subject or a target; size, rotation, or alignment; matching objects, matching motions, matching body characteristics, etc.) position of the particular part of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) at the second timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)), changed by the changing (‘472; ¶ 0198; Adjusting spatial aspects of a subject or a target; size, rotation, or alignment; matching objects, matching motions, matching body characteristics, etc.), are displayed transparently or translucently at least one of them (‘472; ¶ 0135; ¶ 0137; displayed transparently or translucently).

Regarding claim 29 (new), Dreessen teaches the information processing apparatus according to claim 26 and further teaches wherein the comparison image (‘472; figs. 12 and 13) of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) is an image in which an image of the three-dimensional shape data (‘472; fig. 2; element 56, Markerless motion capture software for 3D model generation; ¶ 0061; ¶ 0069; ¶ 0130; with the skeletal or body model aligned with the image, markerless motion capture software techniques may be used to automate the generation of a 3D motion model (56) by synchronizing the skeletal model movement to the motion of the subject in the video) representing the particular part (‘472; fig. 2; element 56, Markerless motion capture software for 3D model generation; ¶ 0061; ¶ 0069; ¶ 0130; with the skeletal or body model aligned with the image, markerless motion capture software techniques may be used to automate the generation of a 3D motion model (56) by synchronizing the skeletal model movement to the motion of the subject in the video) of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) or the skeleton data (‘472; ¶ 0019-0022) representing the particular part of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) at the acquired position of the particular part of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) at the second timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)), acquired by the acquiring, and an image of the three-dimensional shape data (‘472; fig. 2; element 56, Markerless motion capture software for 3D model generation; ¶ 0061; ¶ 0069; ¶ 0130; with the skeletal or body model aligned with the image, markerless motion capture software techniques may be used to automate the generation of a 3D motion model (56) by synchronizing the skeletal model movement to the motion of the subject in the video) representing the particular part (‘472; fig. 2; element 56, Markerless motion capture software for 3D model generation; ¶ 0061; ¶ 0069; ¶ 0130; with the skeletal or body model aligned with the image, markerless motion capture software techniques may be used to automate the generation of a 3D motion model (56) by synchronizing the skeletal model movement to the motion of the subject in the video) of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) or the skeleton data (‘472; ¶ 0019-0022) representing the particular part of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) at the changed (‘472; ¶ 0198; Adjusting spatial aspects of a subject or a target; size, rotation, or alignment; matching objects, matching motions, matching body characteristics, etc.) position of the particular part of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) at the second timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)), changed by the changing (‘472; ¶ 0198; Adjusting spatial aspects of a subject or a target; size, rotation, or alignment; matching objects, matching motions, matching body characteristics, etc.), are displayed side by side (‘472; ¶ 0111; displayed side by side).

Regarding claim 30 (new), Dreessen teaches the information processing apparatus according to claim 21 and further teaches wherein the one or more processors further execute the instructions to: generate a comparison image (‘472; figs. 12 and 13) of the second subject (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example) by displaying three-dimensional shape data (‘472; fig. 2; element 56, Markerless motion capture software for 3D model generation; ¶ 0061; ¶ 0069; ¶ 0130; with the skeletal or body model aligned with the image, markerless motion capture software techniques may be used to automate the generation of a 3D motion model (56) by synchronizing the skeletal model movement to the motion of the subject in the video) representing the particular part of the second subject (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example) or skeleton data (‘472; ¶ 0019-0022) representing the particular part of the second subject (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example) at each of the acquired position of the particular part of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) at the second timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)), acquired by the acquiring, and the changed (‘472; ¶ 0198; Adjusting spatial aspects of a subject or a target; size, rotation, or alignment; matching objects, matching motions, matching body characteristics, etc.) position of the particular part of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) at the second timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)), changed by the changing (‘472; ¶ 0198; Adjusting spatial aspects of a subject or a target; size, rotation, or alignment; matching objects, matching motions, matching body characteristics, etc.).

Regarding claim 31 (new), Dreessen teaches the information processing apparatus according to claim 21 and further teaches wherein the one or more processors further execute the instructions to: cause a display to display a difference between motion information of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) and motion information of the second subject (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example), wherein the motion information of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) is determined based on the position of the particular part of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) at the first timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)) and the position of the particular part of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) at the second timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)), and the motion information of the second subject (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example) is determined based on the position of the particular part of the second subject (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example) at the first timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)) and the position of the particular part of the second subject (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example) at the second timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)).

Regarding claim 32 (new), Dreessen teaches the information processing apparatus according to claim 31 and further teaches wherein, in the displaying, a graph that shows the difference between the motion information (‘472; ¶ 0203; ¶ 0205; display graphical feedback identifying various levels or amounts of difference between the subject video and target video) of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) and the motion information of the second subject (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example) is displayed, wherein the motion information of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) is determined based on the position of the particular part of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) at the first timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)) and the position of the particular part of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) at the second timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)), and the motion information of the second subject (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example) is determined based on the position of the particular part of the second subject (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example) at the first timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)) and the position of the particular part of the second subject (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example) at the second timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)).

Regarding claim 33 (new), Dreessen teaches the information processing apparatus according to claim 21 and further teaches wherein the first subject is a person (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human), and the second subject is another person (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example).

Regarding claim 34 (new), Dreessen teaches the information processing apparatus according to claim 33 and further teaches wherein the first subject is a learner (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human), and the second subject is a model (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example).

Regarding claim 35 (new), Dreessen teaches the information processing apparatus according to claim 33 and further teaches wherein the particular part of the first subject is a wrist (‘472; ¶ 0095; in golf, key characteristics may include, but are not be limited to, stance angle (bent over, athletic, or upright), swing plane angle (measured in degrees), position of club at the top (closed, open, or square), grip (strong, neutral, or weak), arm position relative to body (one plane vs two plane), and/or degree of wrist cock - a particular part of a subject and a particular motion) of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human), and the particular part of the second subject (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example) is a wrist of the second subject (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example).

Regarding claim 36 (new), Dreessen teaches an information processing method (‘472; fig. 17, ¶ 0054; Systems and methods for creating target motion, capturing motion for review, analysis, and improvement are described), comprising: acquiring position information indicating a position of a particular part (‘472; fig. 2; element 56, Markerless motion capture software for 3D model generation; ¶ 0061; ¶ 0069; ¶ 0100; with the skeletal or body model aligned with the image, markerless motion capture software techniques may be used to automate the generation of a 3D motion model (56) by synchronizing the skeletal model movement to the motion of the subject in the video) of each of a first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) and a second subject (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example) at a first timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)) in a particular motion (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)) and position information indicating a position of the particular part (‘472; fig. 2; element 56, Markerless motion capture software for 3D model generation; ¶ 0061; ¶ 0069; ¶ 0100; with the skeletal or body model aligned with the image, markerless motion capture software techniques may be used to automate the generation of a 3D motion model (56) by synchronizing the skeletal model movement to the motion of the subject in the video) of each of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) and the second subject (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example) at a second timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)) different from the first timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)) in the particular motion (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)); and changing, based on the position of the particular part of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) at the first timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)) and based on the position of the particular part of the second subject (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example) at the first timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)) and the position of the particular part of the second subject (‘472; ¶ 0015; expert target, person; ¶ 0054; known experts in the category associated with the captured motion data of this particular example) at the second timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)), the position of the particular part of the first subject (‘472; ¶ 0011; a user (i.e., the operator of the system) to record, view, analyze, and/or improve a variety of body motions for a subject (i.e., the human, animal, object, or mechanical device that is recorded. Often the user and the subject will be the same human) at the second timing (‘472; fig. 16, element 1608, temporal synchronization; Abstract; ¶ 0195; ¶ 0199; Temporal synchronization can include defining at least some synchronization points in the subject video that correspond to synchronization points in the target video; Identifying synchronization points can include identifying when there is a correspondence between the subject and target video (e.g. when similar motion is being performed, when similar sounds occur, etc.) or can include identifying a labeled point in each video and then finding corresponding points (e.g. identifying when a club is at the top of a swing or when it contacts a ball; etc.)).
Dreessen discloses the above elements of claim 36 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Dreessen to be combined into a single arrangement sequenced to satisfy the order required for claim 36.

Regarding claim 37 (new), Dreessen teaches a non-transitory computer-readable storage medium (‘472; ¶ 0215; non-transitory computer-readable storage medium) storing a program causing a computer to execute the information processing method (‘472; ¶ 0215) according to claim 36 (see the rejection of claim 36 above).

Response to Arguments
Applicant’s arguments with respect to claims 21-37 have been considered but are moot because the arguments apply to the amended claims and do not reflect the current citations used in the current prior art rejection of the new claims presented above.

The Applicant’s arguments filed 08 August 2022 are primarily based upon the completely new claims 21- 37 presented in the amendment as contrasted against all the cancelled claims 1-20 of the previous Office Action.

The Examiner respectfully submits that, at the time Applicant argued against the references, Applicant was arguing against limitations that had not been previously claimed and thus, were not previously examined nor addressed in the previous office action and requests that Applicant look to the Office Action provided above wherein these newly added claims have now been examined and addressed.

Claims 21-37 are rejected as shown in the claim rejection section above and are argued as shown immediately above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MARTELLO whose telephone number is (571) 270-1883.  The Examiner can normally be reached on Monday-Friday 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613